
	

113 HR 1240 IH: Commercial Real Estate and Economic Development Act of 2013
U.S. House of Representatives
2013-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1240
		IN THE HOUSE OF REPRESENTATIVES
		
			March 18, 2013
			Ms. Chu (for herself,
			 Ms. Meng, Mr. Payne, Mrs.
			 Negrete McLeod, Ms.
			 Bordallo, Mr. Schrader,
			 Ms. Tsongas,
			 Mr. Petri, and
			 Mr. Bera of California) introduced the
			 following bill; which was referred to the Committee on Small Business
		
		A BILL
		To extend the low-interest refinancing provisions under
		  the Local Development Business Loan Program of the Small Business
		  Administration.
	
	
		1.Short titleThis Act may be cited as the
			 Commercial Real Estate and Economic
			 Development Act of 2013 or the CREED Act of 2013.
		2.Low-interest
			 refinancing under the local development business loan program
			(a)RepealSection
			 1122(b) of the Small Business Jobs Act of 2010 (15 U.S.C. 696 note) is
			 repealed.
			(b)Restoration of
			 Low-Interest Refinancing ProvisionSubparagraph (C) of section
			 502(7) of the Small Business Investment Act of 1958 (15 U.S.C. 696(7))
			 (relating to refinancing not involving expansions), as in effect on September
			 25, 2012, shall be in effect during the period beginning on the date of
			 enactment of this Act and ending 5 years after such date of enactment.
			3.No
			 additional appropriations authorizedThe amendments made by section 2 do not
			 authorize any appropriations for the purpose of carrying out such amendment or
			 the program it amends.
		
